/MELANIE BROWN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

3Previously withdrawn claims 23-29 and 31 have been rejoined with the allowed claims.
Claims 34 and 35 are canceled as not being eligible for rejoinder.  Claim 34 recites “the washing solution” which lacks antecedent basis and claim 35 does not recite a mesh structure as recited in claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a mesh structural body provided in a mesh structure forming microcavities that contain an antibody and the mesh structure comprising nano-sized pores.
Harris et al. (US 2008/0145934) teach a mesh scaffold comprising a material that forms microcavities (micropores) and a nanoporous hydrogel, wherein at least a portion of the hydrogel is formed within the pores of the microporous scaffold, which is seen as 
Zhang et al. (WO 2010/081393) teach a structural body having both micropores (micro cavities) and nanopores and a bioactive substance on the body. Zhang et al. fail to teach the structural body being a mesh and containing antibodies.
Khan et al. (US 2008/0166745) teach a porous reagent pad containing a reagent within nano-sized pores, wherein the reagents are precipitated from the nano-sized pores upon contact with a sample solution. Khan et al. fail to teach the precipitated reagent being an antibody and a mesh structure forming micro-cavities that have nano-sized pores.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/Primary Examiner, Art Unit 1641